Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 1, 2021.
As directed by the amendment: Claims 1, 4, and 11 were amended. Claim 17 has been cancelled. Thus, claims 1, 3-4, 8-16, and 18 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that Applicant appears to have used the term “sofa” to include chairs, because Figure 1 is stated to be a “sofa.” For purposes of Examination, “sofa” has been interpreted to include chairs and/or couches. Furthermore, it is noted that the phrase “sofa” is recited in the preamble, and this recitation has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
a “fully sealed” accommodating cover (claim 1, claim 4) lacks antecedent basis in the specification.
a “fully sealed” first accommodating cavity (claim 1, claim 4) lacks antecedent basis in the specification.
a “fully sealed” second accommodating cavity (claim 1, claim 4) lacks antecedent basis in the specification.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (a “conventional massage sofa” see paragraph [0017] of the published application).  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a “fully sealed” accommodating cover (claim 1, claim 4) has not been shown.
a “fully sealed” first accommodating cavity (claim 1, claim 4) has not been shown.
a “fully sealed” second accommodating cavity (claim 1, claim 4) has not been shown.
“an entirety of the layered filler is supported by the massage airbag” (claim 1, claim 4) has not been shown.
The drawings are objected to because Figures 3-5 are cross-sectional views (as indicated by the hatched lines, and internal components shown), but the plane upon which the sectional view is taken has not been indicated on the view from which the sections is cut by a broken line. See 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 2 recites “a fully sealed accommodating cover” and lines 4-5 recite “a fully sealed first accommodating cavity and a fully sealed second accommodating cavity” which is new matter. The originally filed disclosure makes no mention of these structures being “sealed” or “fully sealed.” Furthermore, the accommodating cover (1, Figs. 3-5) is shown to be on an outer surface of the sofa. What would this be “fully sealed” from? Additionally, regarding the fully sealed accommodating cavities, the originally filed figures only have cross-sectional views depicted from one side, so nothing definitive can be gleaned from these views to support this new limitation of being “fully sealed.” 
Claim 1, the last two lines recite “an entirety of the layered filler (4) is supported by the massage airbag (5)” which is new matter. The originally filed disclosure does not provide any support for this limitation, and the originally filed drawings show that the layered filler (4, Figs. 4-5) does not have its entirety supported by the massage airbag. not in contact with the air bag 5, and are supported by the baffle plate 3 instead. Furthermore, the originally filed drawings only show the layered filler 4 and massage air bag 5 by cross-sectional views depicted from one side, so nothing definitive can be gleaned about its three-dimensional configuration.
Claim 4, line 2 recites “a fully sealed accommodating cover” and lines 4-5 recite “a fully sealed first accommodating cavity and a fully sealed second accommodating cavity” which is new matter. The originally filed disclosure makes no mention of these structures being “sealed” or “fully sealed.” Furthermore, the accommodating cover (1, Figs. 3-5) is shown to be on an outer surface of the sofa. What would this be “fully sealed” from? Additionally, regarding the fully sealed accommodating cavities, the originally filed figures only have cross-sectional views depicted from one side, so nothing definitive can be gleaned from these views to support this new limitation of being “fully sealed.” 
Claim 4, lines 11-12 recite “an entirety of the layered filler (4) is supported by the massage airbag (5)” which is new matter. The originally filed disclosure does not provide any support for this limitation, and the originally filed drawings show that the layered filler (4, Figs. 4-5) does not have its entirety supported by the massage airbag. For example, Figures 3-5 show the lateral portions of layered filler 4 are not in contact with the air bag 5, and are supported by the baffle plate 3 instead. Furthermore, the originally filed drawings only show the layered filler 4 and massage air bag 5 by cross-sectional views depicted from one side, so nothing definitive can be gleaned about its three-dimensional configuration.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “the backrest portion has a fully sealed accommodating cover” and it is unclear what is meant by the phrase “fully sealed.” What is the cover “fully sealed” from? 
Claim 4, line 2 recites “the backrest portion has a fully sealed accommodating cover” and it is unclear what is meant by the phrase “fully sealed.” What is the cover “fully sealed” from? 
Claim 9, line 2 recites “the filler” which lacks antecedent basis. Examiner suggests --the layered filler-- in order to distinguish between the layered filler and the flocculent filler.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 13-14, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Wilhoit (5,771,514).
Regarding claim 1, Bodeen discloses a massage sofa (chair, Fig. 1) having a seat portion (chair seat J, Fig. 1) and a backrest portion (all the elements shown in Fig. 3 are the “backrest portion”), wherein the backrest portion has a sealed accommodating cover (cover G, Fig. 1, which encloses the other layers, see col. 3, lines 17-19), and the accommodating cover (G) is provided with a baffle plate (back support B, Fig. 3, Fig. 5) inside (see Fig. 3), and the baffle plate (B) separates the accommodating cover (G) into a sealed first accommodating cavity (space between baffle plate B and the rear side of cover G, containing rear layer A of foam, Fig. 3. This space is enclosed by the cover G) and a second sealed accommodating cavity (space between the front side of cover G 
Bodeen does not specifically state that the foam filler (A) is “flocculent.” However, flocculent materials are well known to be comfortable and suitable for furniture or cushioning elements, and it would have been obvious to one having ordinary skill in the In re Leshin, 125 USPQ 416.
Furthermore, Berney teaches a related inflatable support element (Fig. 1) which includes a filler material which may be foam (padding 42, Fig. 3; “visco-elastic foam” see the third sentence of [0031]) or the filler material may be a flocculent filler (conventional pillow-fill unit 32, Fig. 6; “pillow fill material such as feather down, wool, cotton or synthetic fabric materials in layers or particulates” see the third sentence of [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam filler layer of Bodeen with a flocculent filler such as layers of wool or cotton as taught by Berney because this is a simple substitution of one known cushioning material for another known cushioning material and would provide expected results of a comfortable cushion for a user to rest upon.
The modified Bodeen/Berney device is still silent regarding the accommodating cover, first accommodating cavity, and second accommodating cavity being “fully” sealed; and the accommodating cover, baffle plate, and massage airbag being fixed together.
Sumergrade teaches a related cushioning device (pillow 10, Fig. 1) with a massage airbag (inflatable member 60, Fig. 4), a cover (outer layer(s) 12, 14, Figs. 1-3), and at least one baffle plate (partitions 24, 32, Figs. 1-4). These various segments 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover, baffle plate, and massage airbag of Bodeen/Berney to be sewn together as taught by Sumergrade because sewing is a well-known technique which provides a predictable result of fastening the various elements in place. This would be desirable in order to prevent the airbag from mistakenly moving around in the cushion, aside from the desired inflation movements.
The modified Bodeen/Berney/Sumergrade device is still silent regarding the accommodating cover, first accommodating cavity, and second accommodating cavity being “fully” sealed. As best understood, the modified device is not fully sealed because it has an air hose (tubing D, Fig. 1 of Bodeen) extending out of the side of the cover (G) to a manual pump (bulb E, Fig. 1 of Bodeen), which otherwise encloses all of the remaining elements. Thus, if not for the air hose extending out of this opening, it would be fully sealed.
Wilhoit teaches a related inflatable cushion (pillow 10, with inflatable chambers 16, 18, 20, Fig. 3) which is fully sealed by an accommodating cover (outer material of the pillow 10, Fig. 1) because it has a pump (control unit 12 with pump 84, Fig. 3-5) which has internally located air tubes (tubes 40, 42, 44, Fig. 3). The use of such a control unit would allow selective electrical activation of the pump, and the pump could 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual air pump and hose of Bodeen/Berney/Sumergrade to be an electrically operated pump with a memory, and its hose mounted entirely inside the inflatable cushion as taught by Wilhoit because the electrical pump would allow pressure settings to be saved for different users, and would the use of an electrical pump would be expected to inflate the cushion more rapidly than a manual bulb. 
Thus, in the modified device, there is no longer an opening in the cover with a hose extending out of the opening. As best understood, this reads on the accommodating cover being “fully sealed.” Furthermore, the accommodating cover encloses the remaining parts (see col. col. 3, lines 17-19 of Bodeen), so now that there is no longer an opening in the side of the cover, the first and second accommodating cavities would be considered “fully sealed” as well.
Regarding claim 4, Bodeen discloses a massage sofa (chair, Fig. 1) having a seat portion (chair seat J, Fig. 1) and a backrest portion (all the elements shown in Fig. 3 are the “backrest portion”), wherein the backrest portion is provided with a sealed accommodating cover (cover G, Fig. 1, which encloses the other layers, see col. 3, lines 17-19) inside (cover G forms at least part of the inner surface of the backrest portion), the accommodating cover (G) is provided with a baffle plate (back support B, Fig. 3, Fig. 5) inside (see Fig. 3), the baffle plate (B) separates the accommodating cover (G) into a sealed first accommodating cavity (space between baffle plate B and the rear side of 
Bodeen does not specifically state that the foam filler (A) is “flocculent.” However, flocculent materials are well known to be comfortable and suitable for furniture or cushioning elements, and it would have been obvious to one having ordinary skill in the In re Leshin, 125 USPQ 416.
Furthermore, Berney teaches a related inflatable support element (Fig. 1) which includes a filler material which may be foam (padding 42, Fig. 3; “visco-elastic foam” see the third sentence of [0031]) or the filler material may be a flocculent filler (conventional pillow-fill unit 32, Fig. 6; “pillow fill material such as feather down, wool, cotton or synthetic fabric materials in layers or particulates” see the third sentence of [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam filler layer of Bodeen with a flocculent filler such as layers of wool or cotton as taught by Berney because this is a simple substitution of one known cushioning material for another known cushioning material and would provide expected results of a comfortable cushion for a user to rest upon.
The modified Bodeen/Berney device is still silent regarding the accommodating cover, first accommodating cavity, and second accommodating cavity being “fully” sealed; and the accommodating cover, baffle plate, and massage airbag being fixed together.
Sumergrade teaches a related cushioning device (pillow 10, Fig. 1) with a massage airbag (inflatable member 60, Fig. 4), a cover (outer layer(s) 12, 14, Figs. 1-3), and at least one baffle plate (partitions 24, 32, Figs. 1-4). These various segments 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover, baffle plate, and massage airbag of Bodeen/Berney to be sewn together as taught by Sumergrade because sewing is a well-known technique which provides a predictable result of fastening the various elements in place. This would be desirable in order to prevent the airbag from mistakenly moving around in the cushion, aside from the desired inflation movements.
The modified Bodeen/Berney/Sumergrade device is still silent regarding the accommodating cover, first accommodating cavity, and second accommodating cavity being “fully” sealed. As best understood, the modified device is not fully sealed because it has an air hose (tubing D, Fig. 1 of Bodeen) extending out of the side of the cover (G) to a manual pump (bulb E, Fig. 1 of Bodeen), which otherwise encloses all of the remaining elements. Thus, if not for the air hose extending out of this opening, it would be fully sealed.
Wilhoit teaches a related inflatable cushion (pillow 10, with inflatable chambers 16, 18, 20, Fig. 3) which is fully sealed by an accommodating cover (outer material of the pillow 10, Fig. 1) because it has a pump (control unit 12 with pump 84, Fig. 3-5) which has internally located air tubes (tubes 40, 42, 44, Fig. 3). The use of such a control unit would allow selective electrical activation of the pump, and the pump could 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual air pump and hose of Bodeen/Berney/Sumergrade to be an electrically operated pump with a memory, and its hose mounted entirely inside the inflatable cushion as taught by Wilhoit because the electrical pump would allow pressure settings to be saved for different users, and would the use of an electrical pump would be expected to inflate the cushion more rapidly than a manual bulb. 
Thus, in the modified device, there is no longer an opening in the cover with a hose extending out of the opening. As best understood, this reads on the accommodating cover being “fully sealed.” Furthermore, the accommodating cover encloses the remaining parts (see col. col. 3, lines 17-19 of Bodeen), so now that there is no longer an opening in the side of the cover, the first and second accommodating cavities would be considered “fully sealed” as well.
Regarding claim 13, the modified Bodeen/Berney/Sumergrade/Wilhoit device discloses wherein the flocculent filler (foam layer A, Fig. 3 of Bodeen, as modified by the pillow fill material taught by Berney) is made of a cotton fiber material (“pillow fill material such as feather down, wool, cotton or synthetic fabric materials in layers or particulates” see the third sentence of [0031] of Berney).
Regarding claim 14, the modified Bodeen/Berney/Sumergrade/Wilhoit device states that pillow fill material such as feather down, wool, cotton or synthetic fabric 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cotton material of Bodeen/Berney/Sumergrade/Wilhoit to be pearl cotton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Pearl cotton would be expected to be a suitable choice for a cushioning material because Berney already suggests using cotton materials, and selecting a particular type of cotton merely involves ordinary skill in the art. 
Regarding claim 18, the modified Bodeen/Berney/Sumergrade/Wilhoit device discloses wherein the accommodating cover (G, Bodeen) is a separate component (it is distinct from the other components such as the airbag C and the baffle plate B) which is directly disposed on a front side of the flocculent filler (A, see Figure 5, the cover G is directly on a front side of the filler A; see also col. 1, lines 63-66 of Bodeen, the cover will thus be directly disposed at least around the margins of the layer A) in the backrest portion (the filler A is in the backrest portion).
Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Wilhoit (5,771,514) as applied to claims 1 and 4 above, and further in view of Liang (5,429,585).
Regarding claim 3, the modified Bodeen/Berney/Sumergrade/Wilhoit device is silent regarding a heating member capable of performing thermal radiation therapy on a 
Furthermore, Liang teaches a related massage support cushion (Figs. 5-7) which includes a heating member (heating device 4, Fig. 9) capable of performing thermal radiation therapy (via heating circuit 43, Fig. 9) on a user is disposed at a side adapted to contact a back of the user (the side seen in Figs. 5-7) between an accommodating cover (slip cover 1, Fig. 9) and a filler (soft pad 3, Fig. 9; see col. 3, lines 13-15 “heating device 4 … is disposed between the slip cover 1 and the front side of the soft pad 3”). This allows a user to receive both heating and massaging effects (see the last two lines of the Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bodeen/Berney/Sumergrade/Wilhoit to include a heating member disposed between the accommodating cover and the layered filler as taught by Liang so that a desirable heating effect may be provided along with the massaging effects.
Regarding claim 8, the modified Bodeen/Berney/Sumergrade/Wilhoit device is silent regarding a heating member capable of performing thermal radiation therapy on a user is disposed at a side of the accommodating cover (G) adapted to contact a back of the user. However, the use of a heating member is well known in the massage area.
Furthermore, Liang teaches a related massage support cushion (Figs. 5-7) which includes a heating member (heating device 4, Fig. 9) capable of performing thermal radiation therapy (via heating circuit 43, Fig. 9) on a user is disposed at a side adapted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bodeen/Berney/Sumergrade/Wilhoit to include a heating member disposed between the accommodating cover and the layered filler as taught by Liang so that a desirable heating effect may be provided along with the massaging effects.
Regarding claim 9, the modified Bodeen/Berney/Sumergrade/Wilhoit/Liang device discloses wherein the heating member (4, Fig. 9 of Liang) is arranged between the accommodating cover (G, Bodeen) and the filler (flap 4, Bodeen. In the modified device, as taught by Liang’s heater which is between a cover 1 and a filler 3, see Fig. 9 and col. 3, lines 13-15).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Wilhoit (5,771,514) as applied to claims 1 and 4 above, and further in view of Leventhal (5,836,900).
Regarding claim 10, the modified Bodeen/Berney/Sumergrade/Wilhoit device discloses wherein the accommodating cover (G) is an accommodating cover “made of vinyl cushion-type material” (see col. 3, lines 19-20 of Bodeen) and thus is silent regarding the use of a nylon material.
In re Leshin, 125 USPQ 416.
Furthermore, Leventhal teaches a related patient massaging cushion (Fig. 1) which includes an accommodating cover (cover 14, Fig. 10) which surrounds a pair of cushioning layers (foam layers 20, 22, Fig. 8). The accommodating cover (14) is made of a nylon material (“suitable material for the covering 14 is a stretchable fabric such as knitted nylon” see col. 4, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the accommodating cover of Bodeen/Berney/Sumergrade/Wilhoit to be nylon as taught by Leventhal because this is shown to be a suitable stretchable fabric for the purpose of covering a cushion.
Regarding claim 16, the modified Bodeen/Berney/Sumergrade/Wilhoit device discloses the accommodating cover (G, Fig. 3 of Bodeen) is multi-layered (there is a layer configured to contact the user, and another layer configured to contact the chair back, see Fig. 1, Fig. 3), but is silent regarding the cover being a nylon cloth cover.
However, nylon cloth materials are well known to be relatively comfortable and suitable for use in covers, and it would have been obvious to one having ordinary skill in In re Leshin, 125 USPQ 416.
Furthermore, Leventhal teaches a related patient massaging cushion (Fig. 1) which includes an accommodating cover (cover 14, Fig. 10) which surrounds a pair of cushioning layers (foam layers 20, 22, Fig. 8). The accommodating cover (14) is made of a nylon cloth material (“suitable material for the covering 14 is a stretchable fabric such as knitted nylon” see col. 4, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the accommodating cover of Bodeen/Berney/Sumergrade/Wilhoit to be nylon as taught by Leventhal because this is shown to be a suitable stretchable fabric for the purpose of covering a cushion.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617) Sumergrade (3,411,164), Wilhoit (5,771,514), and Liang (5,429,585) as applied to claim 3 above, and further in view of Wu (6,511,446).
Regarding claim 11, the modified Bodeen/Berney/Sumergrade/Wilhoit/Liang device does not specifically state the heating member includes a positive temperature 
For example, Wu teaches a related massage cushion (Fig. 1, Fig. 3) which may be coupled to a chair (see Fig. 5), and the massage cushion includes a heating member including a PTC heating plate (heat generator 3, Fig. 2, shown to be in a plate form and stated to be formed by a ceramic-made electric resistance of positive temperature coefficient, see col. 2, lines 18-21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating member of Bodeen/Berney/Sumergrade/Wilhoit/Liang to be a PTC heating plate as taught by Wu because this is a simple substitution of one known heating element for a massage cushion for another known heating element for a massage cushion, and thus would provide expected results of being able to selectively apply heat to a user sitting against the massage cushion.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Wilhoit (5,771,514) as applied to claim 1 above, and further in view of Arkans et al. (4,320,746).
Regarding claim 12, the modified Bodeen/Berney/Sumergrade/Wilhoit device is silent regarding the baffle plate being made of wool felt or nylon material. However, these materials are known in the art and merely provide expected results.
Furthermore, Arkans teaches a related inflatable device (Fig. 2) which includes a baffle plate made of nylon material (inelastic cover sheet 36, Fig. 2, is stated to be made 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the baffle plate of Bodeen/Berney/Sumergrade/Wilhoit to be a nylon material as taught by Arkans because this material choice will provide an expected result of enhancing the compressive action of the massage airbag and permitting lower fluid volumes to be required.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bodeen (3,974,827) in view of Berney et al. (2019/0110617), Sumergrade (3,411,164), and Wilhoit (5,771,514) as applied to claim 1 above, and further in view of Summerville (2,684,672).
Regarding claim 15, the modified Bodeen/Berney/Sumergrade/Wilhoit device is silent regarding the layered filler (4, Fig. 3 of Bodeen) being made of sponge. However, the use of sponge as a cushioning material is well known in the art.
Furthermore, Summerville teaches a related body supporting cushion (Figs. 1-2) which includes an outer cover (outside fabric cover 33, Fig. 2), a massage air bag (pulsating pad 30, Fig. 1; see also the bag 10 with plurality of inflatable cells 12, 14, Fig. 3), and a sponge layer (pressure dispersing pad 32, Figs. 1-2; see col. 4, lines 9-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layered filler of Bodeen/Berney/Sumergrade/Wilhoit to be made of a sponge material as taught by .
Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that as illustrated in Figs. 3-5 of the present application, it is clear that accommodating cover 1 of the present application is a fully sealed accommodating cover, and first accommodating cavity L1 and second accommodating cavity L2 are both fully sealed accommodating cavities (see the last paragraph of page 7 of the Remarks), this argument is not well taken. Figures 3-5 are sectional views, and thus, only depict structures as they appear along a single sectional cut. This cannot be relied upon to support the limitation of a “fully sealed” accommodating cover, accommodating cavity L1, or accommodating cover L2, because the sectional view is by definition an incomplete view. The sectional views do not definitively show the entire border of the cover, or accommodating cavities being “sealed.” Furthermore, the specification is silent as to whether anything is “sealed.” Therefore, this is new matter.
Regarding the argument that it is clear from Figures 3-5 that an entirety of the layered filler is supported by the massage airbag (see the first sentence of page 8 of the Remarks), this argument is not well taken. First, it is noted that even in Figures 3-5, it is clear that there are portions of the layered filler which are not supported by the massage airbag. For example, the lateral sides of filler (4) in Figs 3-5 extend beyond the airbag (5), and are shown to be supported by the baffle plate (3) instead of the airbag. Second, single sectional cut. This cannot be relied upon to support the limitation of a “an entirety of the layered filler is supported by the massage airbag” because the sectional view is by definition an incomplete view. The massage airbag and the layered filler extend in three dimensions. Just because they come in contact for part of one sectional view, does not provide support for “an entirety” of the layered filler being supported by the massage airbag. Furthermore, the specification is silent as to whether the entirety of the layered filler is supported by the massage airbag. Therefore, this is new matter.
Regarding the argument that Bodeen is not a fully sealed accommodating cover because it has an opening in its side wall through which the air inlet/outlet member 1 for the bladder extends (see the last paragraph of page 8 of the Remarks), this argument has been considered, but it is moot because Bodeen has been modified in the current rejection(s) so that this air hose and manual pump is replaced with an electronic pump that is integrated into the cushion. Thus, there is no longer an opening in the side wall through which an air hose extends in the modified device.
Regarding the argument that during inflation, the deformation of the filler in cavity L2 caused by the compression of the baffle plate 3 will be restricted by cavity L2, but that Bodeen’s deformation will be higher because it is not restricted by cover G (see the first paragraph of page 9 of the Remarks), this argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s 
Regarding the argument that Bodeen fails to disclose that the accommodating cover, the baffle plate, and the massage airbag are fixed together (see the first paragraph of page 10 of the Remarks), this argument has been considered, but it is moot because Sumergrade (3,411,164) has been relied upon for this feature.
Regarding the argument that Bodeen fails to disclose an entirety of the layered filler is supported by the massage airbag because Bodeen’s bladder supports only the U-shaped flap, not the entire front layer F (see the third paragraph of page 10 of the Remarks), this argument is not well taken. Based upon the current rejection, the flap (4) of Bodeen is considered the “layered filler.” Thus, the entirety of this flap (4) is supported by the air bag of Bodeen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boland (2,612,645) discloses a related inflatable cushion. Moore (3,192,541) discloses a related inflatable cushion incorporated into a backrest which has a rigid baffle. Saltness et al. (3,298,044) discloses a related inflatable pillow with a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785   

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785